    Case 1:19-cr-02032-SMJ         ECF No. 214-1         filed 09/30/20     PageID.1808 Page 1 of 1


                                              WITNESS LIST
                              UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WASHINGTON
             UNITED STATES OF AMERICA

                          -vs-
                                                                       LOCATION:         YAKIMA
         JAMES DEAN CLOUD (01); and
                                                                       Case No.:         1:19-CR-02032-SMJ-1, 2
      DONOVAN QUINN CARTER CLOUD (02)



                                 HEARING DATES: 09/29/2020 to 09/30/2020

                                                                                          Nicole Cruz
 HON. SALVADOR MENDOZA, JR.                          Kimberly Allen
                                                                                          Cora Vargas
             Presiding Judge                          Court Reporter                    Courtroom Deputy
                                                                                  John McEntire
                                                                                Lorinda Youngcourt
                      Richard Burson
                                                                                   Jeremy Sporn
                      Thomas Hanlon
                                                                                  Richard Smith
                                                                                 Mark Larranaga
                  Government Counsel                                               Defense Counsel


   Date         Exhibits/Identifications Discussed        Testifying For               Name of Witness
           1,2, 4, 5, 3, 8, 7, 6, 1018, 1004, 1005,
09/29/2020 1009, 1011, 1023, 1012, 1010, 1000,            Government        Ronald T. Ribail, FBI Special Agent
           1006, 1013, 1014, 1016 and 1017
09/29/2020 10, 9 and 1002
                                                                            Michael Williams, Yakima County
                                                          Government
                                                                            Sheriff’s Office Detective
09/30/2020 1002
                                                                            Brian McIlrath , Yakima County
09/30/2020 9                                              Government
                                                                            Sheriff’s Office Detective


           1002, 1009, 1011,1000, 1007, 1008,
           1010, 1006, 1023, 1022, 1024, 2025,
09/30/2020 1019 and 3                                       Defense         Dr. Cara Laney, Eyewitness ID Expert


                                                                            Chris Reyes, Investigator, Federal
09/30/2020                                                  Defense
                                                                            Defenders
                                                                            Cole Rojan, Investigator, Federal
                                                            Defense
                                                                            Defenders
